Order entered November 2, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00586-CR

                        JOSE ANTONIO CERVANTES, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F17-76189-I

                                        ORDER
      Before the Court is appellant’s October 30, 2018 second motion for an extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or before

November 16, 2018.




                                                   /s/   LANA MYERS
                                                         JUSTICE